     Case 2:19-cv-05156-VEB Document 25 Filed 02/12/21 Page 1 of 2 Page ID #:389




1                                                                           JS-6

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                        CENTRAL DISTRICT OF CALIFORNIA
7

8
     DEBI BORDEN on behalf of       Case No. 2:19-CV-05156 (VEB)
     RICHARD ALAN BORDEN, deceased,
9
                                    JUDGMENT
                      Plaintiff,
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12
     Social Security,
13
                            Defendant.
14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
16
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
17
     Commissioner’s request for an order affirming the Commissioner’s final decision and
18
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
19

20                                             1

                       JUDGMENT – BORDEN v SAUL 2:19-CV-05156-VEB
     Case 2:19-cv-05156-VEB Document 25 Filed 02/12/21 Page 2 of 2 Page ID #:390




1    matter is REMANDED for further proceedings consistent with the Decision and

2    Order; and (4) this case is CLOSED without prejudice to a timely application for

3    attorneys’ fees and costs.

4          Dated this 12th day of February, 2021,

5                                       /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
6                                   UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                            2

                       JUDGMENT – BORDEN v SAUL 2:19-CV-05156-VEB
